In an action, inter alia, to recover damages for breach of contract, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Mahon, J.), dated January 25, 2001, as denied his motion, inter alia, to impose a sanction upon the plaintiff and her attorney pursuant to 22 NYCRR 130-1.1.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion, inter alia, to impose a sanction, as the conduct at issue was not frivolous conduct proscribed by 22 NYCRR 130-1.1 (see Matter of Gavilanes v Dilan, 281 AD2d 546; Gorenstein v Debralaurie Realty Co., 280 AD2d 642; Matter of Christopher, 280 AD2d 546). Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.